Case 3:16-cv-02182-K-BT Document 29 Filed 01/22/21            Page 1 of 2 PageID 1074



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

FRANK M.,                                    §
                                             §
                Plaintiff,                   §
                                             §
v.                                           §   Case No. 3:16-cv-2182-K-BT
                                             §
ANDREW SAUL, Commissioner of the             §
Social Security Administration,              §
                                             §
             Defendant.                      §
                                             §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The   Court    has    under   consideration   the   Findings,   Conclusions,   and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated

December 28, 2020. The Court has reviewed the Findings, Conclusions, and

Recommendation for plain error. Finding none, the Court accepts the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge.

       The Court GRANTS Plaintiff’s Motion for Attorney’s Fees pursuant to 42

U.S.C. § 406(b) (ECF No. 22) and awards attorney Daniel Skaar $23,317.06 in

attorney’s fees to be certified for payment out of Plaintiff’s past due benefits under




                                            1
Case 3:16-cv-02182-K-BT Document 29 Filed 01/22/21         Page 2 of 2 PageID 1075



42 U.S.C. § 406(b). The Court further orders Plaintiff’s counsel to promptly

return to Plaintiff the EAJA fee of $9,397.90.

      SO ORDERED.

      Signed January 22nd, 2021.


                                        __________________________________
                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE




                                          2
